Name: Decision (EU) 2017/1740 of the European Parliament of 27 April 2017 on the closure of the accounts of the Fuel Cells and Hydrogen 2 Joint Undertaking for the financial year 2015
 Type: Decision
 Subject Matter: EU finance;  accounting;  energy policy;  EU institutions and European civil service;  chemistry;  budget
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 252/355 DECISION (EU) 2017/1740 OF THE EUROPEAN PARLIAMENT of 27 April 2017 on the closure of the accounts of the Fuel Cells and Hydrogen 2 Joint Undertaking for the financial year 2015 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Fuel Cells and Hydrogen 2 Joint Undertaking for the financial year 2015,  having regard to the Court of Auditors' report on the annual accounts of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2015, together with the Joint Undertaking's reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2015, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 21 February 2017 on discharge to be given to the Joint Undertaking in respect of the implementation of the budget for the financial year 2015 (05875/2017  C8-0090/2017),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 209 thereof,  having regard to Council Regulation (EU) No 559/2014 of 6 May 2014 establishing the Fuel Cells and Hydrogen 2 Joint Undertaking (4), and in particular Article 12 thereof,  having regard to Commission Delegated Regulation (EU) No 110/2014 of 30 September 2013 on the model financial regulation for public-private partnership bodies referred to in Article 209 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (5),  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0109/2017), 1. Approves the closure of the accounts of the Fuel Cells and Hydrogen 2 Joint Undertaking for the financial year 2015; 2. Instructs its President to forward this decision to the Executive Director of the Fuel Cells and Hydrogen 2 Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 473, 16.12.2016, p. 47. (2) OJ C 473, 16.12.2016, p. 49. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 169, 7.6.2014, p. 108. (5) OJ L 38, 7.2.2014, p. 2.